DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 6 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, pages 1-3 submitted 6 July 2022 with respect to Claims 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and 2, the newly added limitation “the electronic component” recited on line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 2-4 and 6-9, they depend from Claim 1 and are also rejected for the reason stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. US 2016/0268813, in view of Yamagata et al. US 6,628,124.
Regarding Claims 1 and 17, Reynolds teaches a parametric resonator comprising: 
an electronic device (receiving transducer 109, fig. 1) having an electrical parameter (capacitance) configured to oscillate in response to an applied force (ultrasound waves 107, fig. 1) to the electronic device; 
the parametric resonator is configured to generate parametric resonance in response to the oscillating electrical parameter; and sustain an electrical signal responsive to varying the electrical parameter of the electronic device without requiring a permanent charge or a voltage applied to the electronic component (Receiver 108 can include a receiver transducer 109 that can convert ultrasonic energy in the form of ultrasonic waves to electrical energy. … Receiver transducer 108 may include at least one Capacitive Micromachined Ultrasonic Transducer (CMUT), a Capacitive Ultrasonic Transducer (CUT), or an electrostatic transducer, or a piezoelectric-type transducer described below, a combination thereof or any other type or types of transducer that can convert ultrasound into electrical energy. For receiving focused ultrasonic energy via a phased array, receiver transducer 109 may include a timed delay transducer or a parametric transducer. Receiver 108 can operate for example between about 20 to about 120 kHz for receipt of ultrasonic energy through air, and up to any suitable DB level, such as about 155 dB, for example. For receiving ultrasonic energy through other medium, receiver 108 can operate at frequencies greater than or equal to 1 MHz, for example, refer to [0026]).
Reynolds however is silent wherein the electronic device is configured to oscillate at a pump frequency in response to an applied force to the electronic device.
Yamagata teaches wherein the electronic device is configured to oscillate at a pump frequency in response to an applied force to the electronic device (From the output terminal 44 of the high frequency oscillation circuit 22 there is produced a high frequency signal of a frequency of, for instance 30-50 MHz, and this frequency is changed in accordance with a variation in the capacitance of the variable capacitor C. Therefore, when a spacing between the electrodes 15 an 18 is changed in accordance with the force applied to the resiliently deforming portion 12 via the probe 14 as shown in FIG. 1, the capacitance of the capacitor C is changed, and the frequency of the high frequency signal is changed., refer to col. 7, lines 35-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the arrangement as taught by Yamagata with the parametric resonator of Reynolds in order to provide an additional option for outputting an electromagnetic signal.
The combination of Reynolds and Yamagata however is silent wherein when the pump frequency is twice a resonance frequency of the parametric resonator. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to vary the capacitance of the capacitors to obtain the desired output signal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 2, the combination of Reynolds and Yamagata teaches all of the limitations of Claim 1 above and further teaches wherein the parametric resonator is further configured to generate the electrical signal responsive to varying the electrical parameter without requiring a permanent charge or a voltage applied to the electronic component (refer to [0026] of Reynolds). 
Regarding Claims 3 and 18, the combination of Reynolds and Yamagata teaches all of the limitations of Claims 1 and 17 above and further teaches wherein the electronic device, is a capacitor; wherein the electrical parameter is the capacitance of the capacitor; wherein the applied force is a mechanical force; and wherein the capacitance is variable in response to the mechanical force (refer to [0026] of Reynolds).
Regarding Claim 4, the combination of Reynolds and Yamagata teaches all of the limitations of Claim 1 above and further teaches wherein the pump frequency is between about 16 kHz and 100 MHz (refer to [0026] of Reynolds).  
 	Regarding Claim 8, the combination of Reynolds and Yamagata teaches all of the limitations of Claim 1 above and further teaches wherein the parametric resonator forms at least a portion of an implantable medical device (refer to [0064] of Reynolds).  
Regarding Claim 9, the combination of Reynolds and Yamagata teaches all of the limitations of Claim 3 above however is silent wherein the capacitor has a mechanical resonance frequency equal to about twice an electrical resonance frequency of the parametric resonator.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to vary the capacitance of the capacitors to obtain the desired output signal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. US 2016/0268813, in view of Yamagata et al. US 6,628,124, in view of Rybyanets US 2009/0048544.
Regarding Claim 10, Reynolds teaches a parametric resonator comprising: 
an electronic device (receiving transducer 109, fig. 1) having an electrical parameter (capacitance) configured to oscillate in response to an applied force (ultrasound waves 107, fig. 1) to the electronic device; 
the parametric resonator is configured to generate parametric resonance in response to the oscillating electrical parameter; and sustain an electrical signal responsive to varying the electrical parameter of the electronic device without requiring a permanent charge or a voltage applied to the electronic component (Receiver 108 can include a receiver transducer 109 that can convert ultrasonic energy in the form of ultrasonic waves to electrical energy. … Receiver transducer 108 may include at least one Capacitive Micromachined Ultrasonic Transducer (CMUT), a Capacitive Ultrasonic Transducer (CUT), or an electrostatic transducer, or a piezoelectric-type transducer described below, a combination thereof or any other type or types of transducer that can convert ultrasound into electrical energy. For receiving focused ultrasonic energy via a phased array, receiver transducer 109 may include a timed delay transducer or a parametric transducer. Receiver 108 can operate for example between about 20 to about 120 kHz for receipt of ultrasonic energy through air, and up to any suitable DB level, such as about 155 dB, for example. For receiving ultrasonic energy through other medium, receiver 108 can operate at frequencies greater than or equal to 1 MHz, for example, refer to [0026]).
Reynolds however is silent wherein the electronic device is configured to oscillate at a pump frequency in response to an applied force to the electronic device.
Yamagata teaches wherein the electronic device is configured to oscillate at a pump frequency in response to an applied force to the electronic device (From the output terminal 44 of the high frequency oscillation circuit 22 there is produced a high frequency signal of a frequency of, for instance 30-50 MHz, and this frequency is changed in accordance with a variation in the capacitance of the variable capacitor C. Therefore, when a spacing between the electrodes 15 an 18 is changed in accordance with the force applied to the resiliently deforming portion 12 via the probe 14 as shown in FIG. 1, the capacitance of the capacitor C is changed, and the frequency of the high frequency signal is changed., refer to col. 7, lines 35-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the arrangement as taught by Yamagata with the parametric resonator of Reynolds in order to provide an additional option for outputting an electromagnetic signal.
The combination of Reynolds and Yamagata however is silent regarding a parametric resonator system comprising an electronic component of an RLC circuit; wherein the RLC circuit has a resonance frequency
Rybyanets teaches a parametric resonator system comprising an electronic component of an RLC circuit; wherein the RLC circuit has a resonance frequency (Piezoelectric transducer 20 may be modeled for proposes of determining its response to voltage provided by driving circuits 25 and 26 by any of various equivalent circuits known in the art. Generally, an equivalent circuit for modeling a piezoelectric transducer comprises a plurality of RLC sub-circuits, each having a resonant frequency at a different one of the resonant vibration frequencies of the transducer, refer to [0036]-[0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the arrangement as taught by Rybyanets with the parametric resonator of the combination of Reynolds and Yamagata in order to provide an additional option for outputting an electromagnetic signal.
The combination of Reynolds, Yamagata, and Rybyanets however is silent wherein when the pump frequency is twice the resonance frequency of the RLC circuit. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to vary the capacitance of the capacitors to obtain the desired output signal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 11, the combination of Reynolds, Yamagata, and Rybyanets teaches all of the limitations of Claim 10 above and further teaches wherein the system is configured to self-sustain the oscillating electrical signal without requiring an electrical power source selected from the group consisting of a DC bias, an electrical charge, and external electrical power source (refer to [0026] of Reynolds).
Regarding Claim 12, the combination of Reynolds, Yamagata, and Rybyanets teaches all of the limitations of Claim 11 above and further teaches wherein the pump frequency is between about 16 kHz and 100 MHz (refer to [0026] of Reynolds).  
Regarding Claim 13, the combination of Reynolds, Yamagata, and Rybyanets teaches all of the limitations of Claim 12 above and further teaches wherein the electronic component is a modulated capacitor and the electrical parameter is capacitance (refer to [0026] of Reynolds).  
Regarding Claim 14, the combination of Reynolds, Yamagata, and Rybyanets teaches all of the limitations of Claim 13 above and further teaches wherein the parametric resonator system is configured to sustain the oscillating electrical signal in response to varying the capacitance of the modulated capacitor with the application of an acoustic signal at the pump frequency to the modulated capacitor (ultrasonic waves, refer to [0026]).
Regarding Claim 15, the combination of Reynolds, Yamagata, and Rybyanets teaches all of the limitations of Claim 14 however is silent wherein  the pump frequency of the acoustic signal is about twice a frequency of the oscillating electrical signal.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to vary the capacitance of the capacitors to obtain the desired output signal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 16, the combination of Reynolds, Yamagata, and Rybyanets teaches all of the limitations of Claim 13 above and further teaches comprising: the RLC circuit; and a transmitter for transmitting an external force at the pump frequency (refer to [0026] of Reynolds  and [0036]-[0037] of Rybyanets).  
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. US 2016/0268813, in view of Yamagata et al. US 6,628,124, in view of Melodia et al. US 2019/0313908.
Regarding Claim 19, the combination of Reynolds and Yamagata teaches all of the limitations of Claim 17 above including applying the applied force to the electronic component; and oscillating the electrical parameter of the electronic component at the pump frequency in response to the applied force, however is silent regarding generating an initial oscillation through inductive coupling of the parametric resonator with an electromagnetic signal.
Melodia teaches generating the initial oscillation through inductive coupling of the parametric resonator with an electromagnetic signal (refer to 0245]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the method as taught by Melodia with the method for electrical transduction of the combination of Reynolds and Yamagata in order to provide an additional option for outputting an electromagnetic signal.

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, the prior arts of record, taken alone or in combination, do not reach or fairly suggest a parametric resonator is configured to sustain the electrical signal responsive to varying the capacitance of the capacitor between a first capacitance that is equal to an average capacitance plus a change in capacitance and a second capacitance that is equal to the average capacitance minus the change in capacitance wherein the change in capacitance is equal to or greater than about twice the average capacitance divided by a quality factor of the parametric resonator; and wherein the average capacitance is a function of the mechanical force acting to vary the capacitance of the capacitor. 
Regarding Claim 7, it depends from Claim 6 above. 
Claims 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 21, the prior arts of record, taken alone or in combination, do not reach or fairly suggest a parametric resonator comprising a capacitive component having a capacitance that varies in response to an external force; wherein the parametric resonator is configured to sustain an oscillating electrical signal in response to varying the capacitance of the capacitive component with the application of an acoustic signal to the capacitive component, without requiring an electrical power source; wherein the acoustic signal varies the capacitance of the capacitive component between a first capacitance that is equal to an average capacitance plus a change in capacitance and a second capacitance that is equal to the average capacitance minus the change in capacitance; and wherein the change in capacitance is equal to or greater than about twice the average capacitance divided by a quality factor of the capacitive component.
Regarding Claims 22-24, they depend from Claim 21 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
9 November 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836